

90 HR 3704 IH: Sedona-Red Rock National Scenic Area Act of 2010
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3704IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Mrs. Kirkpatrick introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Sedona-Red Rock National Scenic Area in the Coconino National Forest, Arizona, and for other purposes.1.Short titleThis Act may be cited as the Sedona-Red Rock National Scenic Area Act of 2010.2.Sedona-Red Rock National Scenic Area, Coconino National Forest, Arizona(a)EstablishmentThere is established in the Coconino National Forest, Arizona, the Sedona-Red Rock National Scenic Area (in this section referred to as the Scenic Area) for the purposes of—(1)limiting exchanges of land involving National Forest System land included in the Scenic Area; and(2)managing the National Forest System land included in the Scenic Area as provided in the land and resource management plan for the Coconino National Forest.(b)BoundariesThe Scenic Area shall consist of approximately 160,000 acres of National Forest System land in the Coconino National Forest, as generally depicted on the map entitled Sedona-Red Rocks National Scenic Area and dated June 7, 2010. The Scenic Area shall not include any land located outside the boundaries of the Coconino National Forest.(c)Map and boundary descriptionAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture shall file a map and boundary description of the Scenic Area with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. The map and boundary description shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and description. The map and boundary description shall be on file and available for public inspection in the Office of the Chief of the Forest Service.(d)AdministrationThe Secretary of Agriculture shall administer the Scenic Area in accordance with this Act, the land and resource management plan for the Coconino National Forest (including any subsequent amendment or revision of the plan), and the laws and regulations generally applicable to the National Forest System. In the event of conflict between this Act and such other laws and regulations, this Act shall take precedence.(e)Restriction on scenic area land exchangesWith regard to acquisitions of land for public purposes, land exchanges that dispose of National Forest System land included in the Scenic Area may occur only if—(1)the exchange results in the acquisition of land within the boundaries of the Scenic Area from a willing seller for inclusion in the Scenic Area;(2)there is no net loss of National Forest System land within the boundaries of the Scenic Area; and(3)an environmental analysis in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and consistent with the applicable forest plan amendment is completed before any land exchange within the boundaries of the Scenic Area.(f)Deposit of consideration from certain land sales; use(1)Deposit of proceedsMoneys received by the Secretary of Agriculture from the sale or exchange of land located in the Coconino National Forest shall be deposited in the fund established by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a).(2)Use of fundsNotwithstanding the limitations on the use of moneys deposited in the fund established by Public Law 90–171, moneys deposited under paragraph (1) shall be available for use by the Secretary of Agriculture, without further appropriation and until expended, for the acquisition of land or interests in land within the National Forest System in Arizona.(g)No effect on surrounding land, roads, or easementsThe establishment of the Scenic Area does not affect—(1)the maintenance or use of public, private, or Forest Service roads within the Scenic Area;(2)the legal status, maintenance, or use of rights-of-way and utility easements within the Scenic Area;(3)the management of State, municipal, or private land located in the vicinity of or within the boundaries of the Scenic Area;(4)the management of National Forest System land that is not included in the Scenic Area; or(5)the construction or siting of transportation projects or water projects (and associated facilities) within the Scenic Area or in areas outside the Scenic Area.(h)No cause of actionNothing in this Act creates a private cause of action in any Federal, state or tribal court.